Citation Nr: 0726773	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  98-16 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for hepatitis C.  

2.	Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD), from 
November 17, 1997, to February 22, 1999.  

3.	Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a friend

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to May 1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in March 2000.  The 
veteran testified at a hearing at the RO before a Member of 
the Board in April 2003.  The case was again remanded by the 
Board in October 2003.  

In May 2005, the Board denied the issues of service 
connection for hepatitis C, a rating in excess of 50 percent 
from November 17, 1997, to February 22, 1999, and entitlement 
to a current rating in excess of 50 percent.  At that time, 
the matter relating to a total rating by reason of individual 
unemployability due to service connected disability was 
remanded.  The appellant appealed the Board's denials to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Board's decision was vacated pursuant to a January 
2007 Order, following a Joint Motion for Remand and to Stay 
Further Proceedings (Joint Motion).  The parties requested 
that the Court vacate the Board's January 2005 decision 
regarding the denial of service connection for hepatitis C, a 
rating in excess of 50 percent from November 17, 1997, to 
February 22, 1999, and entitlement to a current rating in 
excess of 50 percent and remand those matters.  The Court 
granted the Joint Motion and remanded the case to the Board.

The matter of a total rating by reason of individual 
unemployability was again remanded by the Board in September 
2006.  It remains in remand status at this time.

The issues of service connection for hepatitis C and an 
increased rating for PTSD will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to February 22, 1999, the veteran's PTSD was manifested 
by some anxiety and depression, a past history of suicide 
attempts, and some dysfluency of speech.  He manifested some 
occupational and social impairment but did not demonstrate an 
inability to maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
were not met prior to February 23, 1999.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Code 9411 (2000-2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in January 2002, March 2004 and August 
2005, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In October 2006, the veteran was provided with the 
appropriate notifications.  

Finally, all appropriate development has been undertaken as 
to this issue.  There is no showing that there are additional 
records or other evidence that should or could be obtained 
prior to entry of a decision at this time.

Service connection for PTSD was granted by the RO in a 
September 1998 rating decision.  The veteran was assigned a 
50 percent evaluation that was appealed.  The rating was 
maintained until February 1999, at which time it was 
increased to 70 percent.  The period was extended in the 2005 
Board decision.  (The initial rating was then returned to 50 
percent, which was appealed by the veteran and is, as noted, 
the subject of the remand portion of this decision.)  

VA outpatient treatment records show that the veteran was 
seen for a PTSD evaluation in April 1998.  One note revealed 
average intellectual functioning with considerable 
variability.  Recall was good and delayed recall was fairly 
good.  There was mild to moderate emotional distress levels.  

On psychiatric evaluation conducted the same month, the 
veteran complained of chronic insomnia, nocturnal panic, 
night sweats, and a history of frequent nightmares.  He also 
related episodes of anger that was out of proportion to the 
stimuli and had chronic irritability with episodes of extreme 
rage.  He also related startle and increased vigilance, and 
concentration problems.  He had avoidance of reminders 
because of intense intrusive imagery.  There were also 
descriptions of mild depressive symptoms and episodes of 
passive and active suicidal ideation.  He denied periods of 
marked worsening in his mood so that he did not meet the 
criteria for major depression.  He described two suicide 
attempts, both by attempted overdose.  He did not relate a 
history of panic disorder, but had a history of panic 
attacks.  He did not like crowds, but could function in them.  
He endorsed psychomotor symptoms such as time lapses, but had 
no hallucinations, rage episodes or premonitions.  He had a 
significant history of substance abuse, now primarily 
marijuana and alcohol, but amphetamine and heroin in the 
past.  This was related to be in remission since January 
1998.  

On mental status examination, the veteran was cooperative, 
with good eye contact.  He was somewhat nervous and seemed to 
have difficulty remaining still during the interview.  His 
affect was anxious, mildly intensive, and constricted.  
Thought process were goal directed.  He denied delusions, 
illusions or hallucinations  He had no current active 
suicidal or homicidal ideation.  He was oriented in four 
spheres.  The impression was PTSD; mixed substance abuse 
versus dependence, in remission for 2-3 months; likely 
dysthymic disorder versus substance induced mood disorder.  
The GAF score was listed as 45.  

The veteran was afforded a May 1998 VA compensation 
examination that did not include a diagnosis of PTSD.  He 
reported that he had not had anything to drink since January, 
and that heroin was his drug of choice.  He had stopped 
driving truck in 1997 because of difficulty getting 
insurance.  The diagnosis was memory loss not found.  The 
veteran was hospitalized at a VA facility in July and August 
1998.  At that time, he related that since his evaluation in 
April 1998, he had had ongoing difficulty with chest pain and 
a syncopal episode that lasted a few seconds.  His PTSD 
symptoms had remained unchanged since April.  During the 
course of hospitalization, the veteran began a six week PTSD 
rehabilitation program in which the veteran actively 
participated.  His PTSD was described as chronic and severe 
in nature.  At discharge the diagnoses were PTSD; history of 
mixed substance dependence; and mood disorder, not otherwise 
specified.  He was paid at the 100 percent rate for the 
hospitalization, pursuant to 38 C.F.R. § 4.29.

An examination was conducted by VA in July 1998.  On mental 
status evaluation, the veteran was casually groomed and 
conversed readily with the examiner.  He was fully 
cooperative.  He displayed some anxiety.  Speech was within 
normal limits with regard to rate and rhythm, although there 
was occasional dysfluency of speech.  The predominant mood 
was one of some anxiety and some depression.  Affect was 
appropriate to content.  The veteran's thought processes and 
associations were logical and tight and there was no 
loosening of associations.  There was no gross impairment in 
memory and the veteran was oriented in all spheres. There 
were no complaints of hallucinations or delusions.  The 
veteran's insight was adequate as was his judgement.  He 
denied current suicidal ideation, although he did report a 
history of two suicide attempts.  He denied homicidal 
ideation.  The impression was chronic PTSD.  The GAF score 
was listed as 55.  

July 1998 to March 2000 VA outpatient treatment records 
showing follow-up for PTSD and other disorders.  He indicated 
that after his release from the PTSD program in August 1998, 
he had increased communication with formerly estranged family 
matters and he reportedly was trying to manage his symptoms.  
When seen by a private psychologist in February 1999, his 
grooming and hygiene were good and he was appropriately 
dressed.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411.  

The veteran's PTSD was, prior to February 1999, manifested by 
some anxiety and depression and a past history of suicide 
attempts.  He was noted to have some dysfluency of speech, 
but speech was generally within normal limits.  His mood and 
affect were appropriate and there was no loosening of 
associations, memory impairment or lack of insight or 
judgment.  Much has been made in the contentions and 
pleadings of the veteran and his representative, as well as 
in testimony at hearings on appeal, of the GAF score of 45 
noted on examination for PTSD evaluation made by VA on an 
outpatient basis in April 1998.  It is noted, however, that 
this score involves disability associated with the veteran's 
substance abuse/dependence disorder and not solely made on 
the basis of PTSD.  The score of 55 noted on VA compensation 
examination of July 1998, which was specifically based on the 
diagnosis of PTSD alone is considered by the Board to be much 
more descriptive of the level of the veteran's disability at 
that time.  Moreover, the GAF score is not the sole basis 
upon which a rating is to be based.  Rather, the specific 
symptomatology as compared to the criteria in the rating 
schedule is to be utilized in the establishment of ratings.  
Moreover, the symptoms reported on the April, May, and July 
1998 records are essentially similar as related to the PTSD.  
With the exception of suicidal ideations, the veteran did not 
exhibited symptoms that meet the criteria for a 70 percent 
evaluation.  And those were noted to have been in the past in 
the examination reports of record.  Under these 
circumstances, a rating in excess of 50 percent was not 
warranted prior to February 22, 1999.  

It is noted in the pertinent records that his social 
situation was improving some and did not demonstrate memory 
loss or other than moderate symptoms.  His thought processes 
were generally logical and he appeared appropriately dressed 
when seen by examiners.  Symptoms of the higher rating were 
not, as discussed above, otherwise demonstrated.


ORDER

An initial disability rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from November 17, 
1997, to February 22, 1999, is denied.  
REMAND

The veteran is also seeking service connection for hepatitis 
C and an increased in his current rating for PTSD.  (It is 
again noted that the total rating issue is also in remand 
status.)  It is noted that the Board has been instructed in 
the Joint Motion for Remand and to Stay Further Proceedings 
that the provision of a 2003 Board remand regarding a search 
for medical records for hepatitis from California VA 
treatment facilities was not complied with and that this 
issue must be returned for additional development.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Finally, regarding the 
current evaluation of the veteran's PTSD, the most recent 
examination is dated in 2004.  In the 2006 remand, the RO was 
instructed to obtain all VA and private treatment records for 
PTSD since 2004.  This was not accomplished.  Moreover, the 
Board believes that a more current examination would be 
helpful for our consideration.  

It is also noted that the rating decisions that implemented 
the 2005 Board decision, suggest that the 70 percent rating 
is assigned only for the period from July to November 2004, 
and that prior to July 2004, a 50 percent rating was 
assigned.  This is incorrect, the RO had granted a 70 percent 
rating effective from February 23, 1999, and the Board's 
decision was to expand the period.  This should be corrected 
and considered when the total rating is reconsidered.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
any VA treatment records related to 
hepatitis at treatment facilities in 
California.  If such records are not 
available, it should be so noted in the 
claims folder.  If appellant's assistance 
is needed to ascertain the facility where 
treatment was rendered or the time period 
involved, he should be contacted as 
indicated.

2.  After obtaining any necessary consent, 
the RO/AMC should obtain copies of all VA and 
private treatment records for PTSD and 
diabetes mellitus since 2004.  

3.  The veteran should be afforded 
appropriate VA examination(s) for the 
purpose of ascertaining the severity of 
his service-connected PTSD and diabetes 
mellitus.  All necessary special studies 
or tests are to be accomplished.  The 
claims files should be made available to 
the examiner for review in connection 
with the examinations.  If possible, a 
Global Assessment of Functioning (GAF) 
score attributable solely to the PTSD 
should be assigned.  The examiners is 
then requested to offer opinions as to 
whether and to what degree the veteran's 
PTSD and diabetes mellitus render him 
incapable of obtaining and maintaining 
gainful employment.  For any psychiatric 
disorder(s) other than PTSD that are 
identified, the examiner should state 
what, if any, additional disability is 
associated with those disabilities.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


